   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 1 REBECCA A. PETERSON (241858)
   100 Washington Avenue South, Suite 2200
 2
   Minneapolis, MN 55401
 3 Telephone: (612) 339-6900
   Facsimile: (612) 339-0981
 4 E-mail: rapeterson@locklaw.com

 5 Lead Counsel for Plaintiffs

 6 [Additional Counsel on Signature Page]

 7
                                 UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANCISCO DIVISION
10
     IN RE BIG HEART PET BRANDS              )   Lead Case No. 4:18-cv-00861-JSW
11   LITIGATION                              )
                                             )   (Consolidated with Nos. 4:18-cv-01465; 4:18-cv-
12                                           )   01466; 4:18-cv-01099; 4:18-cv-01663; and 4:18-
                                             )   cv-02662)
     This document relates to:               )
13
     ALL ACTIONS                             )   Hon. Jeffrey S. White
14                                           )
                                             )   DECLARATION OF REBECCA A.
15                                           )   PETERSON IN SUPPORT OF
                                             )   ADMINISTRATIVE MOTION TO FILE
16                                           )   MATERIALS UNDER SEAL

17

18

19

20

21

22

23

24

25

26

27

28 DEC OF REBECCA A. PETERSON IN SUPPORT OF MOTION TO FILE MATERIALS
   UNDER SEAL
            I, Rebecca A. Peterson, declare as follows:
 1

 2          1.      I am an attorney at Lockridge Grindal Nauen P.L.L.P. and represent the Plaintiffs

 3 in the above-captioned matter. I submit this declaration in support of filing the Third Amended

 4 Consolidated Complaint under seal.

 5
            2.      Attached as Exhibit 1 is the redacted version of the Third Amended Consolidated
 6
     Complaint.
 7
            3.      Attached as Exhibit 2 is the unredacted version of the Third Amended Consolidated
 8
     Complaint.
 9

10          4.      Attached as Exhibit 3 is the redacted version of the redlined Third Amended

11 Consolidated Complaint.

12          5.      Attached as Exhibit 4 is the unredacted version of the redlined Third Amended
13
     Consolidated Complaint.
14
            I declare under penalty of perjury under the laws of the United States that the foregoing is
15
     true and correct.
16

17
                   st
18 Executed this 21 day of April, 2021.

19

20                                        s/ Rebecca A. Peterson
21                                        Rebecca A. Peterson
                                          Attorney for Plaintiff
22

23

24

25

26

27
   DEC OF REBECCA A. PETERSON IN SUPPORT OF MOTION TO FILE MATERIALS
28 UNDER SEAL
